
	

115 S3297 IS: Washington County, Utah, Public Land Act
U.S. Senate
2018-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3297
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2018
			Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the expansion of the Desert Tortoise Habitat Conservation Plan, Washington County,
			 Utah.
	
	
		1.Short title
 This Act may be cited as the Washington County, Utah, Public Land Act.
 2.DefinitionsIn this Act: (1)Beaver Dam Wash National Conservation AreaThe term Beaver Dam Wash National Conservation Area means the Beaver Dam Wash National Conservation Area established by section 1975(c) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460xxx(c)).
 (2)CountyThe term County means Washington County, Utah. (3)Desert Tortoise Habitat Conservation PlanThe term Desert Tortoise Habitat Conservation Plan means the conservation plan entitled Washington County Habitat Conservation Plan and dated February 23, 1996.
 (4)Red Cliffs National Conservation AreaThe term Red Cliffs National Conservation Area means the Red Cliffs National Conservation Area established by section 1974(c) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www(c)).
 (5)SecretaryThe term Secretary means the Secretary of the Interior. (6)StateThe term State means the State of Utah.
 (7)Unit of local governmentThe term unit of local government means— (A)the County;
 (B)St. George City, Utah; and (C)any other political subdivision of the State, including—
 (i)any municipality of the State within the geographical boundary of the County with authority over local planning and zoning; and
 (ii)the Washington County Water Conservancy District. (8)UtilityThe term utility means any existing or new site, right-of-way, permit, grant, infrastructure, edifice, facility, or any other component that provides a public service (including water, electricity, gas, sewage, or communications service).
 (9)Utility development protocolsThe term Utility Development Protocols means the Red Cliffs Desert Reserve development protocols for projects agreement approved by the County, the Bureau of Land Management, and the United States Fish and Wildlife Service for the construction, operation, maintenance, and replacement of utilities within the Red Cliffs Desert Reserve and incidental take areas dated August 1, 2006 (as amended).
			3.Amendment and renewal of the Desert Tortoise Habitat Conservation Plan, Washington County, Utah
 (a)In generalOn receipt from the County of a proposal to amend and renew the Desert Tortoise Habitat Conservation Plan to include an additional 6,865-acre desert tortoise reserve zone identified as the Red Cliffs Desert Reserve–Zone 6 on the map entitled Red Cliffs Desert Reserve–Zone 6 and dated February 23, 2018, the Secretary shall, after coordination with units of local government and in accordance with this Act and applicable law—
 (1)approve the amendment; and (2)renew, for a period of 25 years—
 (A)the Desert Tortoise Habitat Conservation Plan; and (B)the permit issued under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for the Desert Tortoise Habitat Conservation Plan.
					(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an official map and legal description of the reserve zone described in subsection (a).
 (2)ErrorsThe map and legal description submitted under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may make minor modifications of any clerical or typographical errors in the map or the legal description.
 (3)AvailabilityA copy of the map and the legal description shall be on file and available for public inspection in the appropriate field offices of the Bureau of Land Management.
 (c)Management of Red Cliffs Desert Reserve–Zone 6Management of the reserve zone described in subsection (a) shall be facilitated by the County as part of, and in accordance with, the Desert Tortoise Habitat Conservation Plan.
 (d)Management of Federal LandThe Secretary shall manage Federal land within the reserve zone described in subsection (a)— (1)in a manner consistent with the purposes of the Red Cliffs Desert Tortoise Reserve; and
 (2)to enhance the natural values of the land comprising the reserve zone, including wildlife habitat and the recreational, cultural, educational, and scientific values of the land.
				(e)Amendment of St. George Field Office Resource Management Plan
 (1)In generalThe Secretary, in consultation with units of local government, shall amend the St. George Field Office Resource Management Plan to provide for management of Federal land within the reserve zone described in subsection (a).
 (2)Amendment requirementsThe amendment under paragraph (1) shall— (A)provide for the management of species in the reserve zone described in subsection (a) in accordance with the Desert Tortoise Habitat Conservation Plan;
 (B)include the utility protocols entitled Development Protocols for Projects Within the Red Cliffs Desert Reserve and/or Incidental Take Areas and dated August 1, 2006 (as amended); and
 (C)provide for the management of recreational activities in accordance with the Desert Tortoise Habitat Conservation Plan for other zones in the Red Cliffs Desert Reserve, including rock climbing, organized events, hiking, biking, horseback riding, and off-highway vehicle use on designated trails and roads.
 (3)Adoption of amendmentThe Secretary shall adopt the amendment to the St. George Field Office Resource Management Plan within 2 years after receipt of the proposal of the County to amend and renew the Desert Tortoise Habitat Conservation Plan including the reserve zone described in subsection (a).
 (f)Provision of mitigation creditsThe Secretary shall manage the reserve zone described in subsection (a) as a land bank to provide mitigation credits for future disturbances of the Red Cliffs Desert Reserve, including utility disturbances and the construction of the corridor described in section 5(e).
 (g)Mitigation credits in renewed take permitIn the permit renewed under subsection (a)(2)(B), the County shall receive mitigation credit for— (1)the tortoises protected on non-Federal land in the reserve zone described in subsection (a); and
 (2)in annual installments, any tortoises successfully translocated and surviving in the reserve zone described in subsection (a), based on survivorship and juvenile recruitment estimates, as determined by the United States Fish and Wildlife Service.
 (h)Habitat conservation plan not otherwise affectedExcept as provided in this section, nothing in this Act otherwise limits, alters, modifies, or amends the Desert Tortoise Habitat Conservation Plan.
 4.Adjustment to resource management plans and conservation areasNot later than 1 year after the date of enactment of this Act, the Secretary shall amend each of the resource management plans for the Beaver Dam Wash National Conservation Area and the Red Cliffs National Conservation Area and the St. George Field Office Resource Management Plan—
 (1)in accordance with section 202(c)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(9));
 (2)in coordination and cooperation with units of local government; and (3)consistent with this Act.
			5.Red Cliffs National Conservation Area
			(a)Boundary; map and legal description
 (1)BoundaryThe Red Cliffs National Conservation Area shall consist of the approximately 45,000 acres of public land and non-Federal land in the County depicted on the map entitled the Red Cliffs National Conservation Area Management Map and dated February 23, 2018.
				(2)Map and legal description
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an official map and legal description of the land described in paragraph (1).
 (B)ErrorsThe map and legal description submitted under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may make minor modifications of any clerical or typographical errors in the map or legal description.
 (C)AvailabilityA copy of the map and legal description submitted under subparagraph (A) shall be on file and available for public inspection in the appropriate field offices of the Bureau of Land Management.
 (b)Preservation of existing utility corridorThe Secretary shall recognize on federally managed land a 150-foot-wide transportation utility corridor in each direction from the centerline of State Route 18 through the Red Cliffs National Conservation Area.
 (c)Utility development protocols for habitat conservation planThe Secretary shall comply with the Utility Development Protocols with respect to the management of new and existing utilities in the Red Cliffs National Conservation Area.
 (d)Acquisition of water rights in the Red Cliffs National Conservation AreaThe Secretary may only acquire water rights in the Red Cliffs National Conservation Area— (1)if permitted by State law; and
 (2)to ensure adequate management of the designated areas for campgrounds, visitor facilities, and other recreational uses.
 (e)Northern transportation and utility corridorThe Secretary shall grant to the State or one or more units of local government a 300-foot-wide right-of-way for the northern transportation and utility route required under section 1977(b)(2)(A) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1089), as depicted on the map entitled Red Cliffs National Conservation Area Management Map and dated February 23, 2018.
			6.Beaver Dam Wash National Conservation Area
 (a)Preservation of existing utility corridorThe Secretary shall recognize on federally managed land a 150-foot-wide transportation and utility corridor in each direction from the centerline of old U.S. Highway No. 91 through the Beaver Dam Wash National Conservation Area.
			(b)Acquisition of water rights in the Beaver Dam Wash National Conservation
 AreaThe Secretary may only acquire water rights in the Beaver Dam Wash National Conservation Area— (1)if permitted by State law; and
 (2)to ensure adequate management of the designated areas for campgrounds, visitor facilities, and other recreational uses.
				(c)Utility development protocols
 (1)In generalSubject to paragraph (2), the Secretary shall adopt utility development protocols for the construction, operation, maintenance, and replacement of utilities in the Beaver Dam Wash National Conservation Area that are not more restrictive than the Utility Development Protocols.
 (2)Applicable lawThe utility development protocols adopted under paragraph (1) shall comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including the identification and consideration of potential impacts to fish and wildlife resources and habitat in the Beaver Dam Wash National Conservation Area.
 (d)Preservation of existing utilities and grazing permitsAccess to utilities and grazing permits and maintenance of utilities that are located in the Beaver Dam National Wash National Conservation Area shall be preserved.
			7.Acquisition of non-Federal land in the Beaver Dam Wash National Conservation Area, the Red  Cliffs
 National Conservation Area, and the Red Cliffs Desert Reserve–Zone 6On the request of the owner of non-Federal land located in the Beaver Dam Wash National Conservation Area, the Red Cliffs National Conservation Area, or the reserve zone described in section 3(a), the Secretary shall seek to acquire through an exchange carried out in accordance with section 309 of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4137) the non-Federal land as soon as practicable after the date on which the Secretary receives the request from the owner.
